          Case 1:19-cr-00253-TSE Document 500 Filed 05/07/21 Page 1 of 10 PageID# 2832
AO 245B (Rev. 09/11)(VAED rev. 2)Sheet 1 - Judgment in a Criminal Case




                                            UNITED STATES DISTRICT COURT
                                                     Eastern District of Virginia
                                                            Alexandria Division

 UNITED STATES OF AMERICA
                                     V.                                  Case Number: l:19-cr-00253-TSE-2
 DARRYL JULIUS POLO                                                      USM NumberiNone Assigned
 a/k/a "djppimp"                                                         Defendant's Attorney: Elizabeth Ann Mullin Esquire
 Defendant.


                                            JUDGMENT IN A CRIMINAL CASE

    The defendant pleaded guilty to Counts I, 6, 8, 11 and 16 of the Indictment.

   Accordingly, the defendant is adjudicated guilty ofthe following counts involving the indicated offenses.

 Title and Section                        Nature of Offense                       Offense Class      Offense Ended       Count


 18U.S.C. 371                             Conspiracy to Commit Copyright          Felony             11/16/2017
                                       Infringement

 17 U.S.C.§ 506(a)(1)(C) and              Criminal Copyright Infringement by      Felony             05/27/2019
 18 U.S.C.§ 2319(d)(2) and 2              Distributing a Copyrighted Work
                                          Being Prepared for Commercial
                                       Distribution


 17 U.S.C. § 506(a)(1)(A) and             Misdemeanor Copyright Infringement      Misdemeanor        01/04/2017
 106(1) and (3)and 18 U.S.C.              by Reproduction or Distribution
 § 2319(b)(3) and 2

 17 U.S.C. § 506(a)(1)(A)and              Misdemeanor Criminal Copyright          Misdemeanor        12/29/2016           11
 106(4)and 18 U.S.C.§                  Infringement by Public Performance
 2319(b)(3) and 2

 18 U.S.C.§ 1956(a)(l)(A)(i)              Money Laundering                        Felony             06/02/2017           16
 and (B)(i) and 2

   On motion ofthe United States, the Court has dismissed the remaining counts in the indictment(Count 7, 9, 10, 17, 18,
and 19) as to defendant DARRYL JULIUS POLO.

   As pronounced on May 7, 2021, the defendant is sentenced as provided in pages 2 through 6 of this Judgment. The
sentence is imposed pursuant to the Sentencing Reform Act of 1984.

   It is ORDERED that the defendant shall notify the United Stales Attorney for this district within 30 days of any change
of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment
are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of material
changes in economic circumstances.

   Signed this 7th day of May,2021.



                                                              T.S.Ellis, III
                                                              United States ^strict Jud?e
Case 1:19-cr-00253-TSE Document 500 Filed 05/07/21 Page 2 of 10 PageID# 2833
Case 1:19-cr-00253-TSE Document 500 Filed 05/07/21 Page 3 of 10 PageID# 2834
Case 1:19-cr-00253-TSE Document 500 Filed 05/07/21 Page 4 of 10 PageID# 2835
Case 1:19-cr-00253-TSE Document 500 Filed 05/07/21 Page 5 of 10 PageID# 2836
Case 1:19-cr-00253-TSE Document 500 Filed 05/07/21 Page 6 of 10 PageID# 2837
Case 1:19-cr-00253-TSE Document 500 Filed 05/07/21 Page 7 of 10 PageID# 2838
Case 1:19-cr-00253-TSE Document 500 Filed 05/07/21 Page 8 of 10 PageID# 2839
Case 1:19-cr-00253-TSE Document 500 Filed 05/07/21 Page 9 of 10 PageID# 2840
Case 1:19-cr-00253-TSE Document 500 Filed 05/07/21 Page 10 of 10 PageID# 2841
